Title: From Thomas Jefferson to William G. Wall, 2 January 1826
From: Jefferson, Thomas
To: Wall, William G.


Sir
Monticello
Jan. 2. 26
Your favor of Dec. 8. was recieved on the 13 as the subject would require explanations beyond the compas of a letter, and Dr Emmet one of our Professors was then to set out within a few days for New York I asked the favor of him to call on you, and after informing you of all particulars which it might be interesting to you to know, to assure you that your services would be highly acceptable. I have just recieved a letter from him, and have this day replied to it with further explanations, and have moreover, in the case it supposes, requested him to give you an invitation on my part which I hope will be accepted. referring you therefore entirely to him I pray you to accept assurances of my great respectTh: J.